Title: To George Washington from Samuel Huntington, 14 February 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia February 14. 1781
                        
                        By Letters just come to hand from Mr Carmichael at Madrid, I am informed that the Son of Count de Rochambeau
                            is safe arrived in France.
                        Our last Reports from Virginia say that the British were fortifying at Portsmouth, that their Operations
                            indicated a Design to take Post there.
                        How far Credit ought to be given to the Account contained in the Paper enclosed, that all the Shipping
                            & Troops in the Chesapeake are ordered to leave the Bay & repair to New York, I am unable to determine;
                            but ardently wish that Monsr des Tourlus might be in Circumstances to make them a Visit before they get out of the Bay. I
                            have the Honor to be with the highest Respect your Excellency’s most obedient & most humble Servant
                        
                            Sam. Huntington
                        
                    